UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2193


EVERETT MYERS,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00498-RAJ-LRL)


Submitted: January 21, 2021                                       Decided: February 9, 2021


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everett Myers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Everett Myers appeals the district court’s order accepting the magistrate judge’s

recommendation and dismissing Myers’ complaint for lack of subject matter jurisdiction;

he also appeals the court’s order denying his Fed. R. Civ. P. 59(e) motion. We have

reviewed the record and find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by the district court. Myers v.

Saul, No. 2:18-cv-00498-RAJ-LRL (E.D. Va. Aug. 7, 2019 & Oct. 15, 2019). * We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




       *
        The district court executed the margin order denying Rule 59[e] relief on
October 11, 2019, and entered it on the docket on October 15, 2019.

                                            2